Citation Nr: 0028311	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
photophobia and peripheral neuropathy on a direct basis.  

2.  Entitlement to service connection for 
photophobia/photosensitivity as due to herbicide exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy as due to herbicide exposure.  

4.  Entitlement to service connection for a laminectomy at 
L5-S1, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1964 to July 1967 and 
from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The case returns to the Board following a remand to the RO in 
June 1999.  

The Board's remand included the issue of an increased rating 
for a skin disability.  In a February 2000 decision, the RO 
granted an increased disability rating.  In a March 2000 
statement, the veteran indicated that he accepted the new 
rating and did not wish to pursue the appeal of that issue.  
Therefore, the Board finds that the appeal on this issue is 
withdrawn.  See 38 C.F.R. § 20.204(b) (1999).

The Board construes various communications from the veteran 
as informal claims for service connection for osteoarthritis 
in multiple joints.  This claim has not been developed or 
adjudicated by the RO.  Therefore, the matter is referred to 
the RO for the appropriate action. 


FINDINGS OF FACT

1.  In an August 1981 rating decision, the RO denied service 
connection for photophobia and peripheral neuropathy, claimed 
as numbness of the legs and feet, both on a direct basis.  
The Board confirmed those denials in decisions issued in 
October 1983 and October 1985, respectively.  

2.  The evidence received since the October 1983 and October 
1985 Board decisions is new and so significant that it must 
be considered in order to fairly decide the merits of the 
claims. 

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged photophobia/photosensitivity and his 
period of active duty service or any incident thereof.  

4.  There is no competent medical evidence of a nexus between 
the veteran's peripheral neuropathy and his period of active 
duty service or any incident thereof.

5.  There is no competent medical evidence of a nexus between 
the veteran's laminectomy at L5-S1 and his period of active 
duty service or any incident thereof.


CONCLUSIONS OF LAW

1.  The Board decisions of October 1983 and October 1985, 
which subsume the RO's August 1981 rating decision, are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (1999).

2.  New and material evidence has been received since the 
October 1983 and October 1985 Board decisions to reopen the 
veteran's claims for service connection for photophobia and 
peripheral neuropathy on a direct basis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for photophobia/photosensitivity is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The veteran's claim of entitlement to service connection 
for laminectomy at L5-S1 is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The veteran submitted his claim for numbness in both feet and 
photophobia in November 1980.  In an August 1981 rating 
decision, the RO denied service connection for photophobia 
and peripheral neuropathy, claimed as numbness of the legs 
and feet, both on a direct basis.  The Board confirmed those 
denials in decisions issued in October 1983.  In October 
1985, service connection for peripheral neuropathy was again 
denied.  Therefore, the Board's decisions, which subsume the 
RO's decision, are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (1999).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. at 219.     

In the June 1999 remand, the Board instructed the RO to 
readjudicate these two claims to determine whether there was 
new and material evidence to reopen them.  A review of the 
RO's subsequent statements of the case reveals that the RO 
did not utilize the new and material evidence analysis.  The 
Board acknowledges that the veteran has a right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  However, the Board must also perform the new and 
material evidence analysis to determine whether it in fact 
has jurisdiction to consider the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, because the 
Board must in any event determine whether there is new and 
material evidence to reopen the claims, the Board finds that 
the RO's failure to do so as instructed in the remand is not 
prejudicial to the veteran.  Stegall, 11 Vet. App. at 271 
(citing 38 U.S.C.A. § 7261(b)) ("Court shall take due 
account of the rule of prejudicial error").  

The evidence of record at the time of the October 1983 and 
October 1985 Board decisions included the veteran's service 
medical records, reports of VA examinations, VA medical 
treatment records.  Evidence received since the Board 
decisions additional VA medical records, medical records from 
several private physicians, various written statements from 
the veteran, and the veteran's testimony before a member of 
the Board in March 1999.  

Generally, all of the evidence received is not cumulative or 
duplicative of evidence previously of records.  In addition, 
the veteran's March 1999 testimony and the records of the 
March 1994 VA examinations in particular are significant to 
his claims and require consideration with all the evidence of 
record.  Therefore, the Board finds that new and material 
evidence has been received since the 1983 and 1985 Board 
decisions.  38 C.F.R. § 3.156(a).  Accordingly, the claims 
are reopened.  38 U.S.C.A. § 5108; Elkins, 12 Vet. App. at 
219.   


Service Connection Claims

As discussed above, the claims for service connection for 
photophobia and peripheral neuropathy on a direct basis are 
reopened.  Therefore, the Board must now evaluate the claims 
based on all the evidence of record.  Elkins, 12 Vet. App. at 
219.  The Board notes that the veteran has had ample 
opportunity to submit evidence and argument on each issue and 
will not be prejudiced by the Board's current consideration 
of the claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Accordingly, the Board will proceed to address each 
of the service connection claims, on all alleged bases, 
below.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).    

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The Board will first consider the possible presumptive bases 
for service connection.  Initially, the Board observes that 
photophobia, photosensitivity, and spondylolisthesis (the 
underlying disorder that precipitated the veteran's 
laminectomy) are not among the diseases associated with 
herbicide exposure for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Although 
"acute and subacute peripheral neuropathy" are listed 
diseases, Note 2 to 38 C.F.R. § 3.309(e) specifies that, for 
purposes of this section, the term "acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  In addition, 38 C.F.R. § 3.307(a)(6)(ii) indicates 
that to be subject to the presumption, acute and subacute 
peripheral neuropathy must have become manifest to a 
compensable degree within one year after the last date of 
exposure in service.  The medical evidence of record fails to 
reveal any manifestations, or symptoms deemed to be 
manifestations, of peripheral neuropathy during service or 
within one year after the veteran's last reported exposure.  
Therefore, the presumption of in-service incurrence as due to 
herbicide exposure is not for application for any of the 
three disorders currently at issue.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Similarly, the Board 
finds no basis for presuming the in-service incurrence of 
peripheral neuropathy as a chronic disease based on 
manifestation to a compensable degree within one year after 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

Next, the Board will address the service connection claims on 
a direct basis.  The first requirement of a well-grounded 
claim is a medical diagnosis of a current disability.  Epps, 
126 F.3d at 1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The medical evidence shows a current diagnosis of 
peripheral neuropathy, as well as a history of L5-S1 
spondylolisthesis that necessitated the laminectomy.  
Therefore, these issues satisfy the requirement for evidence 
of current disability.  Finally, although the medical 
evidence of record fails to reveal a current diagnosis of 
photophobia or photosensitivity, the veteran continues to 
relate current complaints.  Therefore, for purposes of this 
decision, the Board will assume, but not decide, that there 
is evidence of current disability.  

As to the second requirement of a well-grounded claim, the 
veteran generally asserts that each disorder began in 
service, specifically as a result of exposure to Agent Orange 
during his tour in Vietnam.  For purposes of determining 
whether the claims are well grounded, the Board presumes the 
truthfulness of these assertions.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  In 
addition, the Board notes that service medical records 
include references to photophobia and low back pain.  

However, the Board ultimately finds that each of the 
veteran's claims is not well grounded because there is no 
competent medical evidence of a nexus between any disorder 
and in-service exposure to Agent Orange or any other incident 
of service.  Absent such evidence, the claims are not well 
grounded.  Epps, 126 F.3d at 1468.  

With respect to the claim for photophobia or 
photosensitivity, the Board notes that service medical 
records dated in June 1968 shows a diagnosis of photophobia.  
In addition, notes dated in May 1967 and January 1969 
indicate that the veteran was to receive tinted lenses for 
his glasses.  However, eye clinic notes dated in June 1969 
indicated that, despite the veteran's claim of photophobia, 
there was no cause for the disorder on an ocular basis.  
Moreover, the September 1970 separation examination was 
negative for any findings, diagnosis, or reports of 
photophobia.  Considering this evidence, the Board finds no 
basis for establishing photophobia as a chronic disorder in 
service.  38 C.F.R. § 3.303(b).  

The veteran claims to have continuous problems with 
photophobia or photosensitivity since service.  The Board 
acknowledges that continuity of symptomatology may be a basis 
for establishing service connection under 38 C.F.R. § 
3.303(b).  Savage, 10 Vet. App. at 496-97.  However, the 
provisions of that section do not relieve a veteran of the 
burden of providing a medical nexus in order to establish a 
well-grounded claim.  Rather, a veteran diagnosed with a 
chronic disorder must still provide a medical nexus between 
the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  This 
need is particularly great when the cause of the disorder at 
issue is not amenable to lay observation.  Hodges v. West, 13 
Vet. App. 287, 293 (2000).  In this case, there is no medical 
that links the veteran's in-service complaints to his alleged 
current photophobia and photosensitivity, as due to herbicide 
exposure or any other cause. 

Concerning the claim for peripheral neuropathy, the veteran 
alleges that he had symptoms of the disorder, i.e., cramping 
and numbness in the legs, during and after service, though he 
concedes that it was not diagnosed until many years later.  
However, a review of the medical evidence of record fails to 
reveal any opinion or suggestion that any in-service 
complaint was a manifestation of peripheral neuropathy.  
Moreover, despite numerous instances in which the veteran 
reported to the physician a history of Agent Orange exposure, 
there is no medical evidence or opinion stating that the 
peripheral neuropathy is due to such exposure or in any way 
due to active duty service.  In fact, a July 1992 record from 
Seth H. Lourie, M.D., questioned whether the disorder was due 
to Agent Orange or due to alcohol intake.     

An April 1993 record from Mount Vernon Hospital states that 
the veteran had "a history of peripheral neuropathy 
secondary to Agent Orange disease, a significant muscle 
disease involving both of his feet."  The Board finds that 
this evidence insufficient to render the claim well grounded.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Finally, with respect to the veteran's claim for service 
connection for the lumbar laminectomy, the Board acknowledges 
that service medical records reflect complaints of low back 
pain in service.  The symptom of low back pain was associated 
with a diagnosis of prostatitis.  A diagnosis of lumbar 
strain was shown in January 1969.  However, there is no in-
service evidence of related on-going back pathology.  
Therefore, the Board finds insufficient evidence to establish 
the presence of a chronic lumbar spine disorder in service.  
38 C.F.R. § 3.303(b).  In addition, to the extent that the 
veteran alleges continuous symptomatology after service, the 
Board finds no medical evidence of record that links the in-
service complaints and the L5-S1 spondylolisthesis and 
subsequent laminectomy.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 496-97.  

The July 1992 record from Dr. Lourie includes notes stating 
that the veteran related his musculoskeletal problems to 
Agent Orange exposure in service.  Again, merely recording 
medical history reported by the veteran without additional 
enhancement or endorsement of that history is not competent 
medical evidence.  LeShore, 8 Vet. App. at 409.  

The Board emphasizes that there is no evidence that the 
veteran is trained in medicine.  Therefore, as a lay person, 
he is competent to relate and describe symptoms, but he is 
not competent to offer an opinion on matters that require 
medical knowledge, such as a medical diagnosis or a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the veteran's 
personal opinion as to the cause of photophobia, peripheral 
neuropathy, or lumbar spine disorder is not competent medical 
evidence required to establish a well-grounded claim.  

In addition, during the March 1999 hearing before a member of 
the Board, the veteran submitted portions of several medical 
texts in support of his claims for service connection for 
peripheral neuropathy and the lumbar spine disorder.  The 
Board acknowledges that, in certain circumstances, medical 
treatise evidence may be sufficient to establish 
plausibility.  Sacks v. West, 11 Vet. App. 314, 317 (1998); 
Wallin v. West, 11 Vet. App. 509, 513 (1998).  However, the 
text evidence submitted at the hearing provides only general 
information as to presentation, development, and etiology of 
certain neurological and orthopedic disorders.  If the Board 
were to extrapolate from this text evidence an inference of 
possible causal relationship, the result would be nothing 
more than a speculative and unsubstantiated medical opinion, 
on which the Board may not rely.  Sacks, 11 Vet. App. at 317.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for photophobia/photosensitivity, peripheral 
neuropathy, or a laminectomy at L5-S1.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for any of the disorders discussed above, he 
should submit competent medical evidence showing a current 
diagnosis for each disorder and establishing some link 
between the disorder and his periods of active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 
 

ORDER

Entitlement to service connection for 
photophobia/photosensitivity, to include as due to herbicide 
exposure, is denied.   

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for a laminectomy at L5-S1, 
to include as due to herbicide exposure, is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

